Citation Nr: 1013273	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 
to October 1996.  He had additional service in the Kentucky 
Army National Guard from June 1985 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In July 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) in order to schedule the Veteran 
for a hearing before a member of the Board.  In December 
2009, the Veteran testified at a hearing before a member of 
the Board, a transcript of which is of record.

(By the decision below, previously denied claims of service 
connection for a right knee disability and a right ankle 
disability are reopened.  The underlying claims of service 
connection are the subject of a remand that follows the 
decision below.)


FINDINGS OF FACT

1.  By an October 1994 rating decision, the RO denied claims 
of service connection for a right knee disability and a 
right ankle disability.  The Veteran did not appeal the 
decision.

2.  Evidence received since the RO's October 1994 decision 
relates to an unestablished fact necessary to substantiate 
both the right knee and the right ankle claim and it raises 
a reasonable possibility of substantiating the underlying 
claims.


CONCLUSIONS OF LAW

1.  The October 1994 RO decision, which denied the Veteran's 
claims of service connection for a right knee disability and 
a right ankle disability, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a right 
knee disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a right 
ankle disability has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Veteran asserts that he has disabilities affecting his 
right knee and right ankle that are a result of injuries 
incurred during military service.  He states that he injured 
his right knee and ankle on two occasions when he was 
playing basketball during his period of active military 
service.  He also states that he injured his right knee and 
ankle when he jumped from a truck during his Guard service.  
The Veteran maintains that he has current disabilities as a 
result of these injuries.  Thus, he contends that service 
connection is warranted for a right knee disability and a 
right ankle disability.

The Veteran originally filed a claim of service connection 
for a right knee disability and right ankle disability in 
May 1994.  By a September 1994 rating decision, the RO 
denied the two claims.  Shortly thereafter, the RO denied 
the claims again by an October 1994 rating decision.  The 
Veteran was notified of the decision by a letter dated later 
in October 1994.  He did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1994).  In April 2002, the Veteran filed 
a petition to reopen the claims of service connection for a 
right knee disability and a right ankle disability.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material 
evidence in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not 
of record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the October 1994 RO 
decision.  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen the claim.

The evidence of record at the time of the prior RO decision 
included:  service treatment records from his active 
military service and his Guard service; a VA examination 
report, dated in July 1994; a treatment record from the VA 
Medical Center (VAMC) in Lexington, Kentucky, dated in 
September 1994; a letter from private treatment provider Dr. 
C.M. dated in May 1990; and an application for benefits from 
the Veteran.

The evidence previously of record included service treatment 
records documenting treatment for complaints involving the 
right ankle in 1964 and 1965.  The diagnosis was a sprained 
right ankle.  The right knee was not referenced during the 
earlier period of service.  The service records from the 
Kentucky Army National Guard show that the Veteran was seen 
in May 1990 for right knee pain.  The impression was 
arthralgia of both knees and probable arthritis of both 
knees.  It was recommended that he be discharged from 
service.  The May 1990 letter from Dr. C.M. indicated that 
the Veteran was suffering from a right knee injury that 
restricted knee joint motility.  It was noted that he would 
require limitations if he was to continue with Guard 
service.  The July 1994 VA examination report reflects that 
the Veteran had degenerative joint disease of the right 
ankle and chronic pain in the right knee and ankle.  The 
Veteran reported a history of injuring his right knee in 
1965 when he was playing basketball and that he also injured 
his right ankle.  He also reported that he injured his right 
knee and right ankle when he jumped from a truck in March 
1989.  The September 1994 VA treatment record indicated that 
the Veteran was being seen for a follow up regarding gouty 
arthritis.

In denying the claim in September and October 1994, the RO 
found that the Veteran did not have a right knee or right 
ankle disability that was incurred in active military 
service.  The RO determined that the right ankle problem 
from the 1960s was temporary and resolved.  The RO appeared 
to acknowledge that the Veteran had current symptoms of pain 
in the right knee and right ankle and that there was a 
diagnosis of a disability for the right ankle.

Since the October 1994 decision, the new evidence that has 
been added to the record includes:  treatment records from 
the Lexington VAMC, dated from March 1999 to September 2006; 
private treatment records from Dr. J.O., dated from 
September 1997 to May 2006; a September 2007 letter from Dr. 
C.M.; statements from the Veteran and his representative; 
and hearing testimony from the Veteran.

A review of the new evidence reveals that Dr. J.O. commented 
on the Veteran's right knee and right ankle problems in 
April 2003 and May 2006.  In April 2003, Dr. J.O. noted that 
the Veteran had a long standing history of problems with 
knee and ankle pain that began when he was in the service.  
Dr. J.O. stated that, due to multiple injuries in the 
service, the pain had become progressively worse over the 
past several years.  In May 2006, Dr. J.O. noted that the 
Veteran's pain in the right ankle and associated pain in the 
right knee were from an old injury suffered in the Army and 
the Army National Guard.

The Board finds that the records from Dr. J.O. constitute 
new and material evidence in connection with the claims of 
service connection for a right knee disability and a right 
ankle disability.  The evidence is new because it was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the nexus element of a 
service connection claim.  The evidence is not dispositive 
as to the origin of the Veteran's right knee and right ankle 
problems, but it nevertheless relates to an unestablished 
fact necessary to substantiate the claims and it raises a 
reasonable possibility of substantiating the claims.

Accordingly, the claims of service connection for a right 
knee disability and a right ankle disability are reopened 
with the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the underlying claims of service connection in the 
remand section following the decision.


ORDER

The Veteran's claim of service connection for a right knee 
disability is reopened; to this limited extent, the appeal 
of this issue is granted.

The Veteran's claim of service connection for a right ankle 
disability is reopened; to this limited extent, the appeal 
of this issue is granted.


REMAND

A remand is warranted for the claims of service connection 
for a right knee disability and a right ankle disability.  
Given that the Board has found that the claims should be 
reopened, the AOJ must adjudicate the claim on the merits in 
the first instance.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Additionally, the Board finds that 
further development is necessary regarding the claims.

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to 
substantiate the service connection claims.  This is so in 
light of the reopening of the claims.  38 C.F.R. 
§ 3.159(b)(1) (2009); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

The Veteran has not been afforded a VA examination since he 
petitioned to reopen the claims.  In view of the Board 
reopening the claims, the Veteran should be scheduled for a 
VA examination in order to identify any current disabilities 
affecting the right knee and right ankle.  Additionally, a 
medical nexus opinion should be provided in regards to 
whether any identified right knee and right ankle disability 
is attributable to his active military service during the 
1960s and/or an injury that occurred during Guard duty.

Facilities that may possess potentially relevant medical 
evidence have been identified by the Veteran.  The records 
should be obtained in accordance with VA's duty to assist.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  
At his hearing, the Veteran indicated that he may have been 
treated for right knee or right ankle pain at the Lexington 
VAMC shortly after his separation from active service in 
late 1966 or 1967.  Although some treatment records from the 
Lexington VAMC have been obtained, records from that time 
period have not yet been requested.  A record request should 
be made for 1966 and 1967.  In addition, the Veteran 
indicated that he was treated at the Lexington VAMC after he 
injured his right knee and ankle when jumping out of a truck 
at Fort Knox, Kentucky, in 1989 or 1990.  A record request 
should also be made for 1989 and 1990.  Moreover, the 
Veteran stated that he began treatment at the Lexington VAMC 
again beginning in May 1994.  Between that date and March 
1999, the only record in the claims file is the September 
1994 record concerning gout.  Any other records dated from 
May 1994 to March 1999 should also be obtained.  Moreover, 
it appears that the Veteran continues to receive regular 
treatment at the Lexington VAMC.  Updated treatment records 
should be obtained in light of the remand.

At his hearing, the Veteran stated that he injured his right 
knee and ankle while playing basketball in approximately 
November 1964.  He stated that he was treated for the injury 
at the Boston Army Base Hospital.  Available records show 
that the Veteran was treated during that time period at the 
Naval Air Station at Quonset Point, Rhode Island.  There is 
no mention of the Boston Army Base Hospital in 1964 or 1965.  
However, there is a reference to a September 1966 x-ray 
report from the United States Dispensary at the Boston Army 
Base in Boston, Massachusetts.  On remand, a request should 
be made to the appropriate custodian in an attempt to obtain 
clinical records originating from the Boston Army Base.  The 
Veteran should be asked to provide additional information if 
is necessary to make the proper request.  Additionally, the 
Veteran's personnel file is not of record.  It should also 
be requested on remand from the National Personnel Records 
Center (NPRC) or other appropriate custodian.

Accordingly, this case is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate claims of service 
connection for a right knee disability 
and a right ankle disability.  The 
letter should also contain notice of the 
manner in which both disability ratings 
and effective dates are assigned for 
awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative 
should be given an opportunity to 
respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2.  Contact the NPRC, or other 
appropriate government agency, and 
request the Veteran's service personnel 
records.

3.  Take appropriate action to request 
and obtain any of the Veteran's service 
treatment records that are not currently 
of record, including clinical records, 
from Boston Army Base Hospital.

4.  Obtain the Veteran's more recent 
treatment records (since September 2006) 
from the Lexington VAMC and associate 
the records with the claims folder.  
Also, request from the Lexington VAMC 
records dated from 1966 to 1967, 1989 to 
1990, and 1994 to March 1999.  The 
request should include a search of non-
digital and/or retired records.

5.  Notify the Veteran of the results of 
the record requests.  When records are 
not received from any source, follow the 
notification procedures of 38 C.F.R. 
§ 3.159(e).

6.  After completing the above 
development, schedule the Veteran for a 
VA examination of his right knee and 
right ankle.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All appropriate tests and 
studies, to include x-rays of the right 
knee and right ankle, should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should identify the Veteran's 
right knee and right ankle disabilities, 
if any.  Based on a review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has a 
current right knee disability and right 
ankle disability that is related to his 
military service (his active duty 
service during the 1960s and/or an 
injury that occurred during Guard duty).  
All opinions should be set forth in 
detail and explained in the context of 
the 
record.  An opinion should be provided 
for each identified right knee and right 
ankle disability.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

7.  After undertaking any other 
development deemed appropriate, 
adjudicate the claims of service 
connection for a right knee disability 
and a right ankle disability on the 
merits.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


